DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks regarding Applicant’s response
Claims 1-25 are allowed.
Examiner considers amendments and arguments in pages 11-15 remarks regarding independent claims 1, 10 and 19 are persuasive. Examiner believes the specifically the invention to identifying at least one semantic relationship between the created at least one mutant gene entity and one or more third entities. Examiner believes the limitation of “automatically extracting and normalizing at least one mutant gene entity from at least one set of unstructured text, the method comprising: 
extracting the at least one set of unstructured text describing a first entity and a second entity; 
identifying at least one specific first entity and at least one specific second entity described in the extracted at least one set of unstructured text, wherein the at least one specific first entity is normalized, by named entity resolution, into at least one first unified representation in natural language and the at least one specific second entity is normalized, by named entity resolution, into at least one second unified representation in natural language; 
associating the identified at least one normalized specific first entity with the corresponding identified at least one normalized specific second entity;
creating the at least one mutant gene entity by consolidating at least one set of data associated with the associated at least one normalized specific first entity with the corresponding associated at least one normalized specific second entity; 
identifying at least one semantic relationship between the created at least one mutant gene entity and one or more third entities; and 2 of 17U.S. Application No.: 16/119,480
storing the consolidated at least one set of data associated with the associated at least one normalized specific first entity and the associated at least one normalized specific second entity, the identified at least one semantic relationship, and the created at least one mutant gene entity in an annotation storage database" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 on view of USPTO published guidelines on January 7, 2019.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, automatically extracting and normalizing at least one mutant gene entity from at least one set of unstructured text, the method comprising: 
extracting the at least one set of unstructured text describing a first entity and a second entity; 
identifying at least one specific first entity and at least one specific second entity described in the extracted at least one set of unstructured text, wherein the at least one specific first entity is normalized, by named entity resolution, into at least one first unified representation in natural language and the at least one specific second entity is normalized, by named entity resolution, into at least one second unified representation in natural language; 
associating the identified at least one normalized specific first entity with the corresponding identified at least one normalized specific second entity;

identifying at least one semantic relationship between the created at least one mutant gene entity and one or more third entities; and 2 of 17U.S. Application No.: 16/119,480
storing the consolidated at least one set of data associated with the associated at least one normalized specific first entity and the associated at least one normalized specific second entity, the identified at least one semantic relationship, and the created at least one mutant gene entity in an annotation storage database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159